DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
Regarding claims 8 and 10, the claimed, “without provided” recited in each of the claims should be replaced with the claimed, –without being provided–.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mais et al. (US Pub. # 20100064799), hereinafter referred to as Mais.
Regarding claim 8, Mais teaches, “A physical quantity measurement device for measuring a physical quantity of a fluid, the physical quantity measurement device comprising: a measurement channel (124) through which the fluid flows (126) to be measured; a physical quantity detector (144) that detects the physical quantity of the fluid in the measurement channel; a housing (Fig. 6B) forming the measurement channel; and a measurement outlet (610, 138) provided in the housing as a downstream end of the measurement channel, wherein an outer peripheral surface of the housing includes: an outer peripheral flat surface that is flat (between 310 & 210 in Fig. 6B; Fig. 4 at 414) and extends in an arrangement direction along which an upstream end and a downstream end of the 193 / 197housing are arranged (flat portion is upstream and downstream); and an outer peripheral inclined surface inclined (314 in Fig. 4; Fig. 6B where 610/138 sit) with respect to the outer peripheral flat surface and provided between the upstream end and the outer peripheral flat surface in the arrangement direction (para. [0051]), and the measurement outlet is provided on the outer peripheral inclined surface without provided on the outer peripheral flat surface (Fig. 6B; 610/138 only on inclined portion 314, not between 310/210 & 414).”  
Regarding claim 9, Mais teaches, “wherein the measurement outlet is provided in a portion of the outer peripheral inclined surface that is close to the outer peripheral flat surface in the arrangement direction (610/138 is close to portion where 310/210 & 414 is located).”  
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennig et al. (WO 2005008186), hereinafter referred to as Hennig.
Regarding claim 10, Hennig teaches, “A physical quantity measurement device for measuring a physical quantity of a fluid, the physical quantity measurement device comprising: a measurement channel (Fig. 1, ref. # 40) through which the fluid flows (Fig. 3, ref. # 18) to be measured; a physical quantity detector (9) that detects the physical quantity of the fluid in the measurement channel; a housing (1, 2, 6; see Fig.’s) forming the measurement channel; and a measurement outlet (33) provided in the housing as a downstream end of the measurement channel, wherein an outer peripheral surface of the housing includes: an outer peripheral flat surface (16 in Fig. 3) that is flat and extends in an arrangement direction along which an upstream end and a downstream end of the housing are arranged; and an outer peripheral inclined surface (25, 38 in Fig. 3 and Fig. 4) inclined with respect to the outer peripheral flat surface and provided between the upstream end and the outer peripheral flat surface in the arrangement direction, and the measurement outlet (33 only on flat portion 16, not on 25, 38) is provided on the outer peripheral flat surface upstream of the downstream end of the housing without provided on the outer peripheral inclined surface.”  
Regarding claim 11, Hennig teaches, “wherein the measurement outlet is provided in a portion of the outer peripheral flat 194 / 197surface that is close to the outer peripheral inclined surface in the arrangement direction (33 is close to 25/38).”
Allowable Subject Matter
Claims 1–7 and 12–18 are allowed.
	Regarding claims 1–7 and 12–18, the prior art does not teach or suggest the claimed, “wherein an outer peripheral surface of the housing includes: an outer peripheral flat surface that is flat and extends in an arrangement direction along which an upstream end and a downstream end of the housing are arranged; and an outer peripheral inclined surface inclined with respect to the outer peripheral flat surface and provided between the upstream end and the outer peripheral flat surface in the arrangement direction, and the measurement outlet is positioned upstream of the downstream end of the housing and extends in the arrangement direction across an outer peripheral boundary which is a boundary between the outer peripheral flat surface and the outer peripheral inclined surface.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach devices similar to the present application but do not teach the allowable claimed language cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN D WALSH/Primary Examiner, Art Unit 2852